UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2508



TIGIST DAMTE,

                                                          Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-466-434 )


Submitted:   March 31, 2004                 Decided:   April 16, 2004


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Tigist Damte, Petitioner Pro Se.    Raymond Smith, IMMIGRATION &
NATURALIZATION SERVICE, Arlington, Virginia; Gloria Minor, Daniel
Eric Goldman, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tigist Damte, a native and citizen of Ethiopia, petitions

for   review   of   an   order   of   the   Board   of   Immigration   Appeals

(“Board”) affirming and adopting the immigration judge’s order

denying Damte’s request for asylum, withholding from removal and

withholding under the Convention Against Torture. We have reviewed

the administrative record and the immigration judge’s decision and

find that substantial evidence supports the immigration judge’s

conclusion that Damte failed to establish the past persecution or

well-founded fear of future persecution necessary to establish

eligibility for asylum.      See 8 C.F.R. § 1208.13(a) (2003) (stating

that the burden of proof is on the alien to establish eligibility

for asylum); INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992)

(same).   We will reverse the Board only if the evidence “‘was so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.’”            Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quoting Elias-Zacarias, 502 U.S. at 483-84).

We find Damte failed to make a compelling case for asylum.

           In addition, we find Damte failed to meet the higher

standards necessary to be granted either withholding from removal

or withholding under the Convention Against Torture.            See 8 C.F.R.

§ 1208.16(c)(2) (2003); Chen v. INS, 195 F.3d 198, 205 (4th Cir.

1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).




                                      - 2 -
           We deny Damte’s petition for review.         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                        PETITION DENIED




                                  - 3 -